Exhibit 10.16

 

Owl Rock Capital Advisors LLC

399 Park Avenue, 38th Floor

New York, NY 10022

 

February 27, 2019

 

Craig W. Packer

Owl Rock Capital Corporation

399 Park Avenue, 38th Floor

New York, NY 10022

 

 

Re:

Partial Waiver of Advisory Fee

 

Dear Mr. Packer,

 

Reference is hereby made to the Investment Advisory Agreement (the “Investment
Advisory Agreement”), dated March 1, 2016, by and between Owl Rock Capital
Corporation (the “Company”) and Owl Rock Capital Advisors LLC (the “Adviser”).
Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Investment Advisory Agreement.

 

We hereby agree, at all times prior to the fifteen-month anniversary of an
Exchange Listing, to waive (i) any portion of the Management Fee that is in
excess of 0.75% of the Company’s gross assets, excluding cash and
cash-equivalents but including assets purchased with borrowed amounts at the end
of the two most recently completed calendar quarters, calculated in accordance
with the Investment Advisory Agreement, and (ii) the Incentive Fee (including,
for the avoidance of doubt, the Capital Gains Incentive Fee).

 

Any portion of the Management Fee or the Incentive Fee (including, for the
avoidance of doubt, the Capital Gains Incentive Fee) waived shall not be subject
to recoupment.  

 For the avoidance of doubt, the purpose of the waivers described herein is to
reduce aggregate fees payable to the Adviser by the Company, for the
fifteen-month period following an Exchange Listing.

 

 

 

 

Sincerely yours,

 

 

 

Owl Rock Capital Advisors LLC

 

 

 

By:

         

 

 

Name: Alan Kirshenbaum

 

 

Title: Chief Operating Officer

 

1

 